IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43353

STATE OF IDAHO,                                )    2016 Unpublished Opinion No. 309
                                               )
       Plaintiff-Respondent,                   )    Filed: January 7, 2016
                                               )
v.                                             )    Stephen W. Kenyon, Clerk
                                               )
MATTHEW JAMES REMM,                            )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
       Defendant-Appellant.                    )    BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of two years, for enticement of a child through use of the
       Internet, affirmed; order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Matthew James Remm pled guilty to enticement of a child through use of the Internet or
other communication device. Idaho Code § 18-1509A. The district court sentenced Remm to a
unified term of twelve years with two years determinate, and retained jurisdiction. Following a
period of retained jurisdiction, the district court relinquished jurisdiction and ordered Remm’s
sentence executed without reduction. Remm appeals asserting that the district court abused its
discretion by imposing an excessive sentence and by relinquishing jurisdiction.




                                                1
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Remm’s original
sentence, without modification. Therefore, the order relinquishing jurisdiction and directing
execution of Remm’s previously suspended sentence is affirmed.




                                                 2